O’Donnell, J.,
dissenting.
*213{¶ 30} I respectfully dissent from today’s decision, which represents a departure from a longstanding, well-understood rule that a person charged with an offense is not entitled to the triple-count provision of R.C. 2945.71 unless the person is held in jail solely on that pending charge.
{¶ 31} R.C. 2945.71(C)(2) requires that a person against whom a felony charge is pending “be brought to trial within two hundred seventy days after the person’s arrest.” R.C. 2945.71(E) provides, “For purposes of computing time under division} ] * * * (C)(2) * * *, each day during which the accused is held in jail in lieu of bail on the pending charge shall be counted as three days.” (Emphasis added.)
{¶ 32} Our jurisprudence with respect to speedy trial has been consistently developed as applicable only to defendants held in jail in lieu of bail solely on the pending charge and has functioned effectively. Though the majority cites State v. MacDonald (1976), 48 Ohio St.2d 66, 2 O.O.3d 219, 357 N.E.2d 40, it does not conduct any analysis of that case in reaching today’s holding. There, MacDonald remained incarcerated as a result of a federal criminal conviction while awaiting trial on a state charge, which he sought to have dismissed on speedy trial grounds. Id. at 67, 2 O.O.3d 219, 357 N.E.2d 40. We rejected his speedy trial challenge, holding that the triple count provision of R.C. 2945.71 “is applicable only to those defendants held in jail in lieu of bail solely on the pending charge.” (Emphasis added.) Id., paragraph one of the syllabus. In so holding, we reasoned that MacDonald was not incarcerated solely on the pending charge, because “[h]ad the Cuyahoga County prosecutor decided to drop his charges, [MacDonald] would not have been released because he was serving a two-year federal prison sentence.” Id. at 71, 2 O.O.3d 219, 357 N.E.2d 40. Thus, if a defendant were to remain incarcerated on a separate charge despite posting bond on the primary charge, the triple-count provision of R.C. 2945.71 would not apply.
{¶ 33} In State v. Ladd (1978), 56 Ohio St.2d 197, 203, 10 O.O.3d 363, 383 N.E.2d 579, we rejected a speedy-trial challenge in a case involving separate state charges, rape and unauthorized use of a motor vehicle. We stated, “The fact that in MacDonald one charge was federal and the other state, whereas here both charges were by the state, does not justify our deviating from the rule at this time.” Id. There, we acknowledged the holding in Barker v. Wingo (1972), 407 U.S. 514, 92 S.Ct. 2182, 33 L.Ed.2d 101, and recognized that the “determination of whether this right has been afforded an individual must be the product of balancing the reasons for, and length of, prosecutorial delay, against the defendant’s assertion of this right to a speedy trial and prejudice to the defendant by its denial.” Ladd, 56 Ohio St.2d at 200, 10 O.O.3d 363, 383 N.E.2d 579. We further stated our understanding that the MacDonald rule was not immutable and that it would not apply where it would “permit conduct intended to achieve *214delay within the judicial system” (emphasis added), id. at 202, 10 O.O.3d 363, 383 N.E.2d 579, such as where “a prosecutor [adds] a frivolous charge to a meritorious one,” id. at 203,10 O.O.3d 363, 383 N.E.2d 579, fn. 4.
Thomas L. Sartini, Ashtabula County Prosecuting Attorney, and Shelley M. Pratt, Assistant Prosecuting Attorney, for appellant.
{¶ 34} The Ladd analysis, in my view, should apply here. Parker was not held in jail solely on the pending felony charges. He posted bond on the felony charges pending in the court of common pleas on January 24, 2003, but remained incarcerated until January 28, 2003, when he posted bond for the concealed-weapon charge pending in municipal court. Therefore, as in MacDonald, even if the prosecutor had nolled the felony charges prior to Parker’s release on January 28, 2003, Parker would nonetheless have remained incarcerated on the pending concealed-weapon offense because his continued incarceration resulted from a separate charge, and where incarceration on one charge occurs independently of incarceration regarding another, MacDonald holds that the triple-count provision of R.C. 2945.71(E) does not apply. Furthermore, there is no evidence that the prosecutor pursued the concealed-weapons charge with the intent to “achieve delay within the judicial system.” Ladd, 56 Ohio St.2d at 202, 10 O.O.3d 363, 383 N.E.2d 579. Absent such an invidious motive, I do not believe there is any reason to stray from the holding of MacDonald.
{¶ 35} We followed MacDonald in State v. Coleman (1989), 45 Ohio St.3d 298, 304, 544 N.E.2d 622, in which we rejected Coleman’s speedy-trial challenge and upheld his death sentence, again holding that “[t]he ninety-day period of R.C. 2945.71 does not apply when a defendant is being held on multiple charges pending separate trials.” Thus, “[s]ince [Coleman] was not being held in jail in lieu of bail solely on the pending charge, the ninety-day period of R.C. 2945.71 was inapplicable.” Id.
{¶ 36} Parker faced both felony and misdemeanor charges before different tribunals. That the multiple counts arose from the same transaction or occurrence does not alter the application of the MacDonald rule. Accordingly, I would reverse the decision of the court of appeals, follow MacDonald, and hold that the triple-count provision of R.C. 2945.71(E) applies only to those situations in which a defendant is held in jail solely on the pending charge. Here, in my view, because Parker remained incarcerated on separate charges filed before different tribunals, the trial court correctly denied his motion for a speedy-trial dismissal.
{¶ 37} The majority’s analysis using the origin of the offenses as the basis for determining application of the triple-count provision is an unnecessary departure from our jurisprudence. Accordingly, I respectfully dissent.
Lundberg Stratton, J., concurs in the foregoing opinion.
Ashtabula County Public Defender, Inc. and Marie Lane, for appellee.
Charles B. Clovis, urging affirmance for amicus curiae, Ohio Association of Criminal Defense Lawyers.